 



Exhibit 10.21
TOTAL SYSTEM SERVICES, INC.
Board of Directors Compensation
Approved January 24, 2007
     Upon the recommendation of the Corporate Governance and Nominating
Committee, the Board of Directors of Total System Services, Inc. approved
modifications to the compensation to be paid to directors effective February 1,
2007, as set forth below:

          Cash Compensation        
 
       
Annual Board Retainer
  $ 40,000  
 
       
Annual Committee Member Retainers
       
Audit Committee
  $ 15,000  
Compensation Committee
  $ 10,000  
Corporate Governance and Nominating Committee
  $ 7,500  
Executive Committee
  $ 10,000  
 
       
Annual Committee Chair Retainers*
       
Audit Committee
  $ 15,000  
Compensation Committee
  $ 10,000  
Corporate Governance and Nominating Committee
  $ 7,500  
 
       
Annual Lead Director Retainer
  $ 5,000  

 

*   Note: The committee chair will receive both an annual committee member
retainer and an annual committee chair retainer.

          Equity Compensation        
Annual restricted stock award (in the form of a grant from the TSYS 2002
Long-Term Incentive Plan, 3 year cliff vesting)
  500 shares

No equity awards to employee directors

          Director Stock Purchase Plan        
 
       
Annual maximum company cash contribution per director participant to
company-sponsored open market stock purchase plan, with company’s contribution
equal to 50% of director participant’s cash contribution, subject to annual
maximum contribution limit by director of $20,000
  $ 10,000  

